DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buican (US Patent Number 6,970,278 B1).
Buican teaches, as claimed in claim 1, an apparatus, comprising: an optical modulator (20); a controller  (32) having a frequency generator (40) configured to produce a frequency signal at a selected frequency based on a clock signal of the controller( Column 5 “equation 1” lines 33-35) , wherein the controller (32) is configured to produce an optical modulator driving signal based on the frequency signal and to direct the optical modulator driving signal to the optical modulator (20) to drive the optical modulator; and a detector (26) optically coupled to the optical modulator and configured to receive a optically modulated output and to produce an optical modulator detection signal that includes an optical modulation signal (Fig. 1); wherein the controller (32) is configured to receive the optical modulator detection signal and to extract the optical modulation signal from the optical modulator detection signal using the frequency signal and the clock signal (Col. 4 lines 60-63).
Buican teaches, as claimed in claim 2, wherein the optical modulator is an acousto- optic modulator1 or an electro-optic modulator.
Buican teaches, as claimed in claim 3, wherein the optical modulator comprises a photoelastic modulator (PEM) optical element (20), and a PEM transducer (30) coupled to the PEM optical element and the controller (32) and configured to drive the PEM (20) with a PEM driving signal that corresponds to the optical modulator driving signal; wherein the optically modulated output corresponds to a PEM modulated output, the optical modulator detection signal corresponds to a PEM detection signal, and the optical modulation signal corresponds to a PEM modulation signal ((Col. 4 lines 60-63).
Buican teaches, as claimed in claim 4, wherein the selected frequency is a non- resonant frequency of the PEM optical element (Col. 4 lines 60-63).
Buican fails to teach, as claimed in claim 5, an optical source (22) situated to direct an optical beam to the PEM optical element, (20) wherein the optical source is situated to receive an optical source frequency signal from the controller (32) that is produced with the clock signal and situated to produce the optical beam according to the optical source frequency signal (equation 1). 
Buican teaches, as claimed in claim 6, further comprising an optical source situated to direct an optical beam to the PEM optical element, wherein the controller (32) is situated to receive an optical source frequency signal from the optical source (22) and configured to produce the frequency signal based on the clock signal and the optical source frequency signal (equation 1).

Buican teaches, as claimed in claim 8,  comprising a second PEM optical element  (PEM2 20) and a second PEM transducer  (30) coupled to the second PEM optical element to drive the second PEM optical element according to a second PEM driving signal, wherein the controller  (32) has a second frequency generator configured to produce a second frequency signal at a selected second frequency based on the clock signal of the controller, wherein the controller is configured to produce a PEM driving signal based on the second frequency signal (Col. 4 lines 60-63).
Buican teaches, as claimed in claim 9, wherein the second frequency is different from the frequency of the frequency signal (Col 4, lines 45-48).
Buican teaches, as claimed in claim 18, further comprising a second PEM transducer (30) coupled to the PEM optical element to drive the PEM optical element according to a second PEM driving signal (90 and 100).
Buicano teaches, as claimed in claim 19, method comprising: generating an optical modulator (20) driving signal with a controller frequency generator (40) configured to produce a frequency signal at a selected frequency based on a clock signal of the controller (32); driving the optical modulator according to the optical modulator driving signal; a synchronously detecting  (26) an optically modulated output from the optical modulator; and determining an optical modulation signal based on a mixing and demodulation of the frequency signal, clock signal, and the synchronously detected optically modulated output (Col. 4 lines 60-63).
Buican teaches, as claimed in claim 22, comprising generating an optical source frequency signal based on the frequency signal and the clock signal (See equation 1); producing a pulsed optical beam according to the optical source frequency signal (signal from 110 on figure 2).
Buican teaches, as claimed in claim 23, further comprising generating a second PEM (PEM2) driving signal and driving a second PEM transducer coupled to a second PEM optical element according to the second PEM driving signal.
Buican teaches, as claimed in claim 24, wherein the optical modulator is an acousto- optic modulator or an electro-optic modulator.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buican (US Patent Number 6,970,278 B1) in view of  Li ( “Modulation axis performs circular motion in a 45° dual-drive symmetric photoelastic modulator” 2016).
Buican fails to teach, as claimed in claim 7, wherein the controller is configured to lock onto the optical source frequency signal with a phase-locked loop. In a related art, Li teaches wherein the controller is configured to lock onto the optical source frequency signal with a phase-locked loop. In a related art, Li teaches wherein the controller is configured to lock onto the optical source frequency signal with a phase-locked loop (fig 2).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical modulator, as taught by Buican, with the controller, as taught by Li, for the purpose of providing well eliminate the artifacts, such as the system instability and light beam drift (pg 123103-1, fifth para).
Buican fails to teach, as claimed in claim 10, wherein the controller is configured to calculate a harmonic of the frequency and the second frequency and to produce a corresponding harmonic frequency signal, and wherein a frequency of the extracted PEM modulation signal corresponds to the frequency of the harmonic frequency signal. In a related art, Li teaches wherein the controller is configured to calculate a harmonic of the frequency and the second frequency and to produce a corresponding harmonic frequency signal (pg 123103-2, fifth para), and wherein a frequency of the extracted PEM modulation signal corresponds to the frequency of the harmonic frequency signal. Li teaches wherein the controller is configured to calculate a harmonic of the frequency and the second frequency and to produce a corresponding harmonic frequency signal, and wherein a frequency of the extracted PEM modulation signal corresponds to the frequency of the harmonic frequency signal (pg 123103-2, fifth para). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical modulator, as taught by Buican, with the controller, as taught by Li, for the purpose of providing well eliminate the artifacts, such as the system instability and light beam drift (pg 123103-1, fifth para).
Buicano fails to teach, as claimed in claim 21, wherein the controller frequency generator is a direct digital synthesizer of a field programmable gate array. In a related art, Li teaches wherein the controller frequency generator is a direct digital synthesizer of a field programmable gate array (Fig. 1).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical modulator, as taught by Buican, with the controller, as taught by Li, for the purpose of providing well eliminate the artifacts, such as the system instability and light beam drift (pg 123103-1, fifth para).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buican (US Patent Number 6,970,278 B1) in view of Sheng (US Patent Publication Number US 20190068069 A1).
Buican fails to teach, as claimed in claim 11, further comprising a tank filter, wherein the frequency signal is a square-wave high-low signal and the tank filter is configured to convert the square-wave high-low signal to a sinusoidal signal. In a related art, Sheng teaches further comprising a tank filter, wherein the frequency signal is a square-wave high-low signal and the tank filter is configured to convert the square-wave high-low signal to a sinusoidal signal (¶0050).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical modulator, as taught by Buican, with the tank filter, as taught by Sheng, for the purpose of providing a gradual transition between different voltage conversion ratios in the primary-side circuit, in the secondary-side circuit, or in both the primary-side circuit and the secondary-side circuit (¶0007).
Buican fails to teach, as claimed in claim 12, further comprising a high voltage transformer configured to receive the sinusoidal signal and to produce the PEM driving signal . In a related art, Sheng teaches further comprising a high voltage transformer configured to receive the sinusoidal signal and to produce the PEM driving signal (¶0050).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical modulator, as taught by Buican, with the tank filter, as taught by Sheng, for the purpose of providing a gradual transition between different voltage conversion ratios in the primary-side circuit, in the secondary-side circuit, or in both the primary-side circuit and the secondary-side circuit (¶0007).

Claim(s) 25 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over  Li ( “Modulation axis performs circular motion in a 45° dual-drive symmetric photoelastic modulator” 2016) in view of Sheng ( US Patent Publication Number US 20190068069 A1).
Li teaches, as claimed in claim 25, a method comprising: producing a direct digital synthesized high-low signal output at a predetermined optical modulator driving frequency (FPGA in Fig 1); producing a high-low voltage signal corresponding to the high-low signal output with a voltage source (Power Supply); filtering the high-low voltage signal with a tank filter to produce a sinusoidal signal; and amplifying (Lock In amplifier) the sinusoidal signal with a high voltage transformer to produce an optical modulator driving signal.In a related art, Sheng teaches filtering the high-low voltage signal with a tank filter to produce a sinusoidal signal; and amplifying (¶0050).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical modulator, as taught by Buican, with the tank filter, as taught by Sheng, for the purpose of providing a gradual transition between different voltage conversion ratios in the primary-side circuit, in the secondary-side circuit, or in both the primary-side circuit and the secondary-side circuit (¶0007).
Li teaches, as claimed in claim 26, wherein the predetermined optical modulator driving frequency is a PEM driving frequency and wherein the optical modulator driving signal is a PEM driving signal  (fig. 2).

Allowable Subject Matter
Claim 13-15 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Although prior art teaches y generator configured to produce a frequency signal at a selected frequency based on a clock signal of the controller, wherein the controller is configured to produce an optical modulator driving signal based on the frequency signal and to direct the optical modulator driving signal to the optical modulator to drive the optical modulator;  prior art fails to simultaneously teach feedback filter coupled to the PEM transducer and configured to filter a return 10 signal from the PEM transducer to produce a filtered return signal; and a phase comparator situated to receive the filtered return signal and configured to compare current and voltage signal components of the filtered return signal to determine a phase difference, a s claimed in claim 13; erein the generating the optical modulator driving signal comprises generating a PEM driving signal, wherein the driving the optical modulator comprises driving a PEM transducer coupled to a PEM optical element according to the PEM driving signal, wherein the synchronously detecting the 20 optically modulated output comprises synchronously detecting a PEM modulated output from the PEM optical element, and wherein the determining an optical modulation signal comprises determining a PEM modulation signal based on a mixing and demodulation of the frequency signal, clock signal, and the synchronously detected PEM modulated output, as claimed in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

16 June 2022



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  PEM modulators are an acousto-optic modulator.